Citation Nr: 0124688	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  96-37 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active duty from October 1966 to September 
1970, from June 1971 to March 1980, and from September 1981 
to October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, that 
denied claims of entitlement to service connection for a low 
back disability, to include as secondary to the veteran's 
service connected left shoulder disability, and for bilateral 
hearing loss.  The claim for service connection for the low 
back was remanded in May 1998 and both claims were remanded 
in October 1999.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

In August 2000, the Board granted entitlement to service 
connection for bilateral hearing loss.  Thus, the only 
remaining issue on appeal is the claim of service connection 
for a low back disability.  The Board determined that the 
claim of entitlement to service connection for a low back 
disability was not well grounded.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, Court or CAVC).  On March 1, 2001, the Court 
granted the Secretary's motion and vacated the Board's denial 
of service connection for a low back disability, to include 
as secondary to the veteran's service connected left shoulder 
disability, and remanded the issue to the Board for 
readjudication.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  


Because of the change in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In its May 1998 remand, the Board asked for an opinion 
addressing whether the veteran's low back disability is 
causally related to active duty, including operating battle 
tanks in service, or whether the back disability was caused 
or aggravated by a service-connected left shoulder 
disability.  The physician was to report if such a 
distinction could not be made.  In response, the VA physician 
noted that offering an opinion would be tantamount to 
"resorting to conjecture and speculation at this point" and 
declined to offer one. 

In order to afford the veteran every possible consideration 
in his appeal, the Board should revise its previous 
instruction and attempt to obtain an opinion.  The Board 
requests that the VA physician who performed the spine 
examination of October 26, 1998, prepare an addendum 
addressing whether it is at least as likely as not that a low 
back disability is causally related to active duty, including 
operating battle tanks in service.  The physician is also 
asked to offer an opinion as to whether it is at least as 
likely as not that a low back disability was caused or 
aggravated by a service-connected left shoulder disability.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the recently promulgated 
regulations are fully complied with and 
satisfied. 

2.  The RO should return the claims file 
to the VA physician who performed the 
spine examination of October 26, 1998, for 
an addendum opinion.  If that examiner is 
not available, a qualified substitute may 
be used.  The physician is asked to offer 
an opinion as to whether it is at least as 
likely as not (50/50 or greater chance) 
that the veteran's low back disability is 
causally related to active duty, including 
operating battle tanks in service.  The 
physician is also asked to offer an 
opinion as to whether it is at least as 
likely as not that the low back disability 
was caused or aggravated by a service-
connected left shoulder disability.  The 
standard set forth above, whether it is at 
least as likely as not, is in keeping with 
applicable law and must be adhered to.  
Further, the physician should consider all 
material evidence contained the claims 
folder.  A discussion of the facts and the 
medical principles involved will be of 
considerable assistance to the Board.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



